Citation Nr: 0630230	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-13 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury. 

2.  Entitlement to a compensable disability rating for 
service-connected schizophrenia (now recharacterized as post 
traumatic stress disorder), prior to June 21, 2005.    

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected post-traumatic stress disorder 
(PTSD) (previously rated as schizophrenia), from June 21, 
2005.    


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had 20 years and nineteen days of active service 
between March 1941 and October 1963.  The service department 
confirms that the veteran was a prisoner of war from April 
1942 to November 1944.  The veteran has stated that he was 
captured on April 9, 1942, but escaped nine days into the 
Bataan Death March.  He states that he became a farmer for a 
while.  He states that in 1943 he became a prisoner again but 
then released and from there he went to Luzon for 45 days and 
Leyte and went with the Bureau of Constabulary until Leyte 
was liberated.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The original appeal also included service connection claims 
for bilateral hearing loss, tinnitus, PTSD, and 
atherosclerotic heart disease.  However, in a December 2004 
decision, the Board denied these claims.  Therefore, these 
claims are no longer on appeal.  

In December 2004, the Board also remanded the service 
connection claim for residuals of a head injury and 
entitlement to a compensable disability rating for service-
connected schizophrenia.  In a June 2005 rating decision, the 
RO granted a 10 percent evaluation for PTSD (formerly 
characterized as schizophrenia), effective June 21, 2005.  
This appeal for a higher rating remains before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  The issues on appeal 
are correctly indicated on the first page of this decision. 


FINDINGS OF FACT

1.  Service medical records do not show evidence of head 
injury in service.  

2.  There is no competent medical evidence demonstrating 
residuals of head injury.

3.  Prior to June 21, 2005, clinical findings showed no 
psychiatric disorder, and no symptoms of a psychiatric 
disorder present. 

4.  From June 21, 2005, the veteran's PTSD is manifested by 
subjective complaints of difficulty sleeping, nervousness, 
suspiciousness, and anger outbursts; however he did not 
complain of experiencing nightmares, or demonstrate 
delusional or paranoid symptoms on examination.  There were 
also no clinical findings showing that he had a depressed 
mood, anxiety, panic attacks (weekly or less often), or mild 
memory loss (such as forgetting names, directions, and recent 
events).  


CONCLUSIONS OF LAW

1.  Residuals of head injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5102, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. § 3.303 
(2005).

2.  The criteria for compensable disability evaluation 
schizophrenia prior to June 21, 2005 have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West Supp. 2005); 
38 C.F.R. §, 4.130, Diagnostic Code 9203, 9411 (2005).

3.  The criteria for a disability evaluation in excess of 10 
percent for PTSD from June 21, 2005 have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West Supp. 2005); 
38 C.F.R. §, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Prior to the initial unfavorable decision from the agency of 
original jurisdiction (AOJ), the claimant must be provided 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Such notice must include the following four 
elements:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification 
for his increased rating claim.  However, upon review, the 
Board finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  

The RO issued a notification letter dated in October 2002.  
Although issued prior to the initial unfavorable agency 
decision and adequate for service connection claims, this 
letter was not proper as it was not consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for increased 
rating claims.  The Board recognized the insufficiency of 
proper notice in this case and remanded in December 2004 in 
part to be assured that the veteran received proper 
notification.  Following the remand, the veteran received 
proper notice of his increased rating claims in a September 
2005 letter.  The September 2005 letter met all four elements 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter provided the veteran with a summary of the evidence, 
and specifically notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  Additionally, the 
veteran was asked to submit any evidence in his possession.  
The veteran was also provided notice of applicable laws and 
regulations, and a discussion of the facts of the case, and 
the basis for denial in a February 2006 supplemental 
statement of the case (SSOC).  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

During the pendency of the appeal, the Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned, 
if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The March 2006 letter 
did include adequate notice of an affective date for the 
increased evaluation claims on appeal.  Moreover, the 
veteran's claims for increased ratings are denied in this 
decision and therefore, an earlier effective date claim is 
moot.  The Board further notes that the veteran has not 
otherwise raised or appealed any issue involving earlier 
effective date for his increased evaluation claims.  The 
Board will not further comment on any potential effective 
date claim as it does not have jurisdiction over such claims 
at this time.   
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159 
(2005).  

The claims file includes service medical records, private 
medical records, and VA medical records, including VA 
examination reports dated in December 2002 and June 2005 and 
statements from the veteran.  The Board notes that following 
the December 2004 remand, VA attempted to obtain all the 
records requested by the veteran.  VA documented such 
attempts and notified the veteran of the result in a 
September 2005 letter.  It does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In summary, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

Service Connection

The veteran is claiming service connection for residuals of 
head injury.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In a written statement received in October 2002, the veteran 
indicated that he injured his head in July 1941.  While on 
maneuvers, he fell from a bridge into the brook below hitting 
his forehead on rock.  He indicated that another serviceman 
assisted him out of the brook and into a tent.  The veteran 
was then treated by his Company Aidman with some medicine to 
smell and a rubber bag with ice to put on his forehead.  He 
also indicated that he received treatment for headaches 
during service.  The veteran essentially contends that he has 
had ongoing symptoms manifested by headaches and in November 
2001 a physician described his illness as vertigo.  He does 
not contend that he injured his head while he was a POW.

Upon review, service medical records do not show that the 
veteran sustained a head injury or show treatment or a 
diagnosis of residuals of a head injury.  Nevertheless, even 
assuming that the veteran did injure his head in service and 
did received treatment after injuring his head in July 1941, 
it does not appear that he had any chronic or residual 
problems associated with the head injury.  There is no 
reference in the service medical records to a history of head 
injury.  

In a June 1963 medical evaluation, the veteran denied any 
injury, including any head injury.  In October 1963, or 
within one year following discharge from active duty service, 
the veteran applied for service connection for nervous 
condition and spinal defect.  He did not make a claim for any 
residuals of a head injury.

Post-service medical records immediately following service 
also fail to show residuals of a head injury.  A January 1964 
VA examination report indicated that evaluation of the head 
was normal.  A January 1968 VA neurological evaluation made 
no reference to any residuals of a head injury and there was 
no history from the veteran about any head injury during 
service.

There is also no competent medical evidence of any current 
residuals from head injury.  VA examinations dated in 
December 2002 failed to show any residuals of a head injury.  
The VA POW Protocol examination in December 2002 noted that 
the veteran complained of having three separate head injuries 
during service, but none as a POW.  After evaluation, the 
examiner determined that that no residuals findings were 
identified.  

In December 2004, the Board remanded this issue in order for 
VA to attempt to obtain medical evidence identified by the 
veteran that may have supported his claim, including records 
from: Philippines VA medical center (VAMC); Letterman General 
Hospital in San Francisco; Clark Field Hospital in 
Philippines; VAMC Dallas; Baylor Medical Center; Dr 
Montemayor and; Doctors Hospital in Dallas.  

The RO sent letters to the providers listed by the veteran, 
however, no records received showed any current residuals of 
a head injury.  Records from Baylor University described 
treatment unrelated to head injury.  Records from Doctors 
Hospital dated in January 2001 noted complaints of neck pain 
and headaches with blood pressure readings of 180/100.  There 
was no mention of residuals of a head injury by the 
examiners.  Philippines VAMC, Letterman General Hospital, 
Clark Field Hospital, VAMC Martinez, California, VAMC Dallas, 
and Carswell Air Force Base all responded that no records 
were found.  There was also no medical evidence from a 
November 2001 examiner finding that the veteran had residuals 
of a head injury.      

The Board acknowledges the veteran's assertion that he has 
residuals from a head injury incurred in service.  Further, 
the Board recognizes that the veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to diagnosis, cause, or etiology of the 
claimed disabilities.  See Grottveit v. Brown, 5 Vet. App. 
91. 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Other than the veteran's contentions, the record 
contains no competent evidence of a recurrent disability or 
disease resulting from head injury in service.  As noted 
previously, without competent medical evidence demonstrating 
a current diagnosed chronic disability, the claim must be 
denied.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. 223.

Based upon the above, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran has residuals of head injury.  In short, the 
veteran's service connection claim is denied.

Increased Rating

In a September 1964 rating decision, the RO granted service 
connection for schizophrenia and assigned a noncompensable 
evaluation, effective November 1963.   In January 2003, the 
RO continued the noncompensable evaluation.  The veteran 
appealed the decision, claiming that a higher evaluation was 
warranted.  In a June 2005 rating decision, the RO increased 
the evaluation to 10 percent, effective June 21, 2005 and 
recharacterized the disability as PTSD.  Essentially, the 
issues are whether the veteran is entitled to a compensable 
evaluation prior to June 2005 and whether the veteran is 
entitled to a rating in excess of 10 percent after June 21, 
2005.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4 (2005).  Separate rating codes identify the 
various disabilities. 38 C.F.R. Part 4.  Consideration is to 
be given to all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, whether or not they have been raised by 
the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
Supp 2005).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).   

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Id.

The veteran's disability was recharacterized as PTSD, 
following a June 21, 2005 VA examination report diagnosed the 
veteran as having PTSD.  Both schizophrenia and PTSD are 
rated under 38 C.F.R. § 4.130, Diagnostic Code 9203 
(schizophrenia) and Diagnostic Code 9411 (PTSD). (2005).  A 
noncompensable evaluation is warranted where a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  A 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. Part 4, including § 4.130.

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsess ional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126 
(2005).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness." 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH 
ED, American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2005).  GAF scores ranging from 
61-70 reflect mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  GAF scores 
ranging from 51-60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.

Prior to June 21, 2005

Upon review, the only pertinent medical evidence prior to 
June 21, 2005 is a December 2002 VA Mental Examination 
report.  Based upon the findings from this report, the 
veteran is not entitled to a compensable evaluation prior to 
June 21, 2005.

The December 2002 VA examiner found that the veteran was a 
small, older Filipino mal, casual and neat in his dress.  The 
veteran described having a poor appetite, but his weight was 
118 pounds at 5 foot, 2 inches tall.  He sleeps, wakes up 
often, but sleeps reasonably well.  The veteran did not 
describe having any nightmares.  He handles stress by keeping 
it in.  He claimed to not having any depression or suicidal 
thoughts.  He was not working now, but had hobbies of writing 
and helping other Filipinos with problems by giving advice to 
them.  

Examination revealed that the veteran was pleasant, likeable, 
cooperative, goal-oriented, oriented to time, place, and 
person.  He was able to organize his thoughts and to express 
himself.  He spoke softly.  His affect and mood were normal.  
There was no evidence of psychosis, delusions, 
hallucinations, or organicity present.  His memory and 
judgment were good, and his insight was not applicable.  The 
examiner found no psychiatric disorder.  

There is no pertinent medical evidence prior to June 21, 2005 
that contradicts the findings from the December 2002 VA 
examiner.  Overall, the Board finds that the veteran's 
schizophrenia/PTSD symptoms are adequately evaluated as 
noncompensable prior to June 21, 2005.

From June 21, 2005

VA examination report dated June 21, 2005 showed that veteran 
was interviewed with his daughter by the examiner.  The 
veteran reported feelings of "nervousness." The veteran's 
daughter reported that she noticed her father's anxiety for a 
long time.  She believes his anxiety is "normal."  The 
veteran reported problems sleeping, but denied nightmares at 
this time.  He reported a preoccupation with death on the 
Bataan Death March, and somatic symptoms related to being 
struck on the back by a Japanese guard.  The veteran claimed 
that he was mainly friendly with people, but sometimes did 
not trust others, especially people who exaggerate or do not 
tell the truth.  He reported having long term friendships 
with no disruption in these relationships.   His daughter 
reported that the veteran experiences suspiciousness and 
angry outbursts at times.  

Upon review, the clinical findings from the June 21, 2005 VA 
examination revealed only one symptom under the 30 percent 
rating criteria.  The veteran did not exhibit a depressed 
mood.  The examiner found the veteran to have no mood 
disturbance.  He did have a restricted range of affect.  He 
reported no panic attacks.  Although he is mistrustful of 
people at times, there was no evidence of delusional or 
paranoid thinking.  No nightmares present.  There was no 
evidence of significant impairment of thought process or 
communication, although the language barrier made 
communications difficult with the examiner.  The veteran 
exhibited good memory, recalling his children's' names, the 
name of the President, Vice-President, today's date, and the 
day of the week.  The veteran could not remember the name of 
the Governor, but knew that he was a former Lieutenant 
Governor and had been involving in a controversy with "Kay 
Bailey Hutchinson.".  

The only symptom under the 30 percent criteria found on 
evaluation was suspiciousness and anger outbursts, which the 
examiner believed could be related to his POW experiences and 
may be secondarily related to his slight language barrier.  
Overall, however, the Board finds the veteran's 
symptomatology is most closely associated with a 10 percent 
evaluation from June 21, 2005.  38 C.F.R. Part 4, including § 
4.130 and Code 9440.  

This finding is further supported by the GAF rating of 65, as 
assigned by the VA examiner.  A GAF score of 65 represents 
some mild symptoms of, but generally relates that the veteran 
functions pretty well.  Indeed, the examiner noted that the 
veteran has long term meaningful interpersonal relationships, 
including the one with his daughter.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims for entitlement to a 
compensable evaluation prior to June 21, 2005, or a higher 
rating than 10 percent for PTSD from June 21, 2005.  The 
Rating Schedule provides the sole criteria for evaluating the 
disability and assigning compensation benefits, and the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit- of-the-doubt rule as 
required by law and VA regulation. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2005). The Board 
regrets that a more favorable determination could not be made 
for these claims.

Extraschedular

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's PTSD.  In that regard, the Board does 
not find that record reflects that the veteran's disability 
on appeal has caused marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluations), necessitated frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  There is no 
evidence that the veteran was recently hospitalized due to 
his PTSD, or that he is otherwise unable to work due to his 
PTSD.  In light of the foregoing, the Board finds that it is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.  

Entitlement to a compensable rating for schizophrenia, prior 
to June 21, 2005, is denied.

Entitlement to an increased evaluation in excess of 10 
percent for PTSD, from June 21, 2005, is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


